WAGNER, Associate Judge,
concurring in part and dissenting in part:
I concur in the court’s decision on the undue influence issue. Appellees also seek rehearing and modification of this court's disposition of the discovery issue and the fraud count. For the reasons set forth in my opinion in Roberts-Douglas I, concurring in part and dissenting in part, I would grant rehearing and affirm the trial court’s ruling on the discovery motion and its judgment for appellees on the fraud count. See Roberts-Douglas v. Meares, 1992 WL 320201 (D.C.1992). In other respects, I agree that the decision of the court should be reaffirmed.